 GRUNAU COMPANY, INC.639Grunau Company, Inc. and Road Sprinkler FittersLocal Union No. 669, U.A., AFL-CIO. Case16-CA-7919June 17, 1981DECISION AND ORDEROn January 14, 1981, Administrative Law JudgeRussell M. King, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the Charging Partyfiled cross-exceptions and a brief in support of itscross-exceptions and in answer to Respondent's ex-ceptions, and Respondent filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Grunau Com-pany, Inc., Oklahoma City, Oklahoma, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order exceptI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence coin-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findingsWe hereby correct the following inadvertent errors of the Administra-tive Law Judge which are insufficient to affect our decision: In referringto the dates on which the hearing was held, the Administrative LaswJudge referred to November 8, 1978, rather than November 7 In fn. 19.his second reference to Foreman Fisher is clearly intended to be UnionSteward Morgan. In sec. II,B, he stated that November 25, 1977. was aholiday; however, the record does not support such a finding.2 In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(3) and (I) of the Act by discharging Morgan,we do not adopt his characterizations that Morgan's performance asunion steward "pushed at the upper limits of his duties" and fell "justshort of unreasonableness." However, it is clear, as found by the Admin-istrative Law Judge, that Morgan was an active steward and that Fisherwas agitated by Morgan's performance as steward.Respondent, relying on testimony which was specifically mentioned bythe Administrative Law Judge, contends that Morgan would have beendischarged in any event because of his "insolence" in allegedly tellingProject Manager Morrall on the day of his discharge that his plan to takeadditional time off was "none of your goddam business." However, evenassuming, arguendo, that Morgan made such a remark. it is clear that Re-spondent did not rely on it as a reason for discharging him Thus, asnoted by the Administrative Law Judge, Morgan's termination slip indi-cated that he was discharged for excessive absenteeism, and in its brief tothe Administrative Law Judge Respondent stated that Morgan was dis-charged because "he was going to take another two weeks off."3 Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Ompic .Mledilal Corporatiourn, 250NLRB 146 (1980)256 NLRB No. 103that the attached notice is substituted for that ofthe Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge employees who areunion stewards for engaging in concerted ac-tivity for the mutual aid or protection of em-ployees by making safety complaints or other-wise making complaints or requests to insurecompliance with existing union contracts.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed them inSection 7 of the Act.WE WILL offer Jimmy C. Morgan immediateand full reinstatement to his former job or, ifsuch job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges previ-ously enjoyed, and wI- WILL make him wholefor any loss of pay which he may have suf-fered as a result of his unlawful discharge,with interest.GRUNAU COMPANY, INC.DECISIONRUSSE.I M. KING, JR., Administrative Law Judge:This case was heard by me in Oklahoma City, Oklaho-ma, on November 6 and 8, 1978, and January 10 and 11,1979. The original charge was filed by the Road Sprin-kler Fitters Local Union No. 669, U.A., AFL-CIO (theUnion) on May 26, 1978, and an amended charge wasfiled August 7, 1978. The complaint was issued onAugust 9, 1978, by the Regional Director of Region 16of the National Labor Relations Board (the Board), onbehalf of the General Counsel. The complaint allegesthat the Respondent (the Company) unlawfully dis-charged employee (and union steward) Jimmy C.Morgan on December 19, 1977,1 in violation of Section8(a)(1) and (3) of the National Labor Relations Act, asamended (the Act).2The Company defends on theI All dates hereafter arc in 1977 unles olherwise indicatedThe pertinent parts ofI tile Act provide a follows:Scc 8 (a) It shall be an unfair labor practice for an employer--(I) tointerfere with. restrain, or coerce emplosee, in the exercise of the('ontinuedGRUNAU COMPANY, INC 639 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDground that Morgan was discharged essentially for ab-senteeism and not for engaging in protected concertedactivities in the performance of his job as union steward.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed herein by the General Counsel andthe Respondent, I make the following:FINDINGS OF FACT3I. JURISDICTIONThe pleadings and admissions herein establish the fol-lowing jurisdictional facts. The Respondent company isand has been at all times material herein a corporationduly organized under and existing by virtue of the lawsof the State of Wisconsin, doing business in OklahomaCity, Oklahoma, where it is engaged in the installation ofautomatic sprinkler systems. During the 12-month periodprior to the issuance of the complaint herein, the Re-spondent, in the course and conduct of its business oper-ations, purchased goods valued in excess of $50,000 di-rectly from points located outside the State of Oklaho-ma. Thus, and as admitted, I find and conclude that theCompany is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.I further find and conclude, as alleged and admitted,that the Union is a labor organization within the meaningof Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company is a large nationwide mechanical con-tractor and for many years has been a party to numerousnational and local union contracts. It declines invitationsto bid on nonunion jobs or projects. The Company holdsthe contract to install a sprinkler and fire protectionsystem at the General Motors assembly plant being builtin Oklahoma City. The plant is approximately 78 acresunder one roof, and is the sole project or site involved inthis case. All contractors and unions involved on therights guaranteed in Scction 7. ... (3) by discrimination in regard tohire or tenure of employment or any term or condition of employ-ment to encourage or discharge membership in any labor organiza-tion .tion ..Sec. 7. Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection ...3 The facts found herein are based on the record as a whole and uponmy observation of the witnesses. The findings herein are in part basedupon credibility rcsolutions which have been derived from a review ofthe entire testimonial record and exhibits with due regard for the logic ofprobability, the demeanor of the witnesses, and the teaching of N.L.R.H.v. Walton Manufacturing Company, 369 U.S. 404, 408 (1962). As to thosetestifying in contradiction of the findings herein, their testimony has beendiscredited either as having been in conflict with the testimony of credi-ble witnesses or because it was in and of itself incredible and unworthy ofbelief. All testimony has been reviewed and weighed in light of the entirerecord.project were signatories to a project agreement, whichtook precedent over all other union contracts wherethere were inconsistancies.The Company commenced work on the site in Julywith one shift and, in August, preparations were madefor a second shift to commence work. At this time UnionBusiness Agent Johnny Russell Lemmons notified JobSuperintendent Frank Boyance that he was appointingJimmy Morgan, then residing in Louisiana, as union ste-ward for the second shift.4On Tuesday, August 16,Morgan reported to the site. The second shift was notdue to start until the following Monday and until thenMorgan was assigned to work on the existing day shiftunder Foreman Clarence "Tuffy" Lemons, to become fa-miliar with the job and the men. On Friday, August 19foreman Lemons fired Morgan but, over the weekend,Union Business Agent Lemmons interceded on Morgan'sbehalf and he was reinstated and commenced working assteward on the night shift Monday, August 22.5 Morganwas again discharged or December 19, 1977, which ulti-mately brought about the issuance of the complaint inthis case on August 9, 1978.B. Events Leading to the Discharge1. The absenteeismThe Company had no formal absentee policy at thejobsite. The project agreement stated that "chronic ab-sentees will be discharged for absenteeism."6In Septem-ber Morgan missed approximately a week because of aback injury and in October he missed several days be-cause of the flu. In late October the Company wrote theUnion about Morgan indicating that he had, among otherthings, been "reporting late for work."?In November,Morgan was absent with permission on Monday, Novem-ber 28.8 On December 9 Morgan called in indicating hewould not be reporting because of the cold weather.9Over the weekend of December 10-11, Morgan decidedto remarry on Monday, December 12. That morning(December 12) he called Project Manager Morrall andinformed him of the sudden marriage and that he wouldbe absent that day. With the exception of the illness ab-Lemmons testified that he chose Morgan over a local employee-member so that he could be more assertive without the fear of jeopardiz-ing his future job possibilities in the Oklahoma City area. The Union didnot maintain a hiring hall.5 The facts are sketchy as to why Lemons fired Morgan on Friday,August 19 Lemmons testified that Morgan was not "worth a shit." buton cross-examination conceded that the fact that Morgan was from "out-side the state" had a "little bit" to do with itR Regarding this clause, the project agreement did not distinguish be-tvseen excused or unexcused absences The agreement did state, however,that those absent 3 workdays without notice would be terminated asquits. The Respondent in its brief, emphasizes this fact in urging thateven excused absences counted toward concluding an "excessive" rate.I Other than the specific instances recited in this Decision, and on oneadditional occasion conceded by Morgan in testimony, the accuracy ofthe "reporting late" comment is not adequately supported by the record.The basic tenure of the late October letter was not Morgan's absencesbut his alleged unsatisfactory attitude and performance on the job. Theletter will be discussed in this light later in this Decision.The previous Thursday, November 24, was Thanksgiving Day.Morgan was listed as "absent" on Friday, November 25, which was infact also a holiday9 Foremanl Fisher had announced this policy in November GRUNAU COMPANY. INC.641sences in September and October, Morgan was thusabsent I day in November and 2 days in December priorto his discharge on December 19. In November, 2 othercrewmembers had taken days off with permission to gohunting. On December 19, Morgan indicated he wasplanning to take 2 additional weeks off in December tovisit his children by his first marriage in Colorado and tovisit his parents in New Orleans. Project Manager Mor-rall voiced displeasure with this prospect, consulted withthe Company's senior vice president, Bohlmann, in Mil-waukee, and Morgan was discharged later in the day.'°2. Morgan's actions as stewardAs the union steward on the job, Morgan not onlyperformed the work of the other crewmembers, butacted as the union representative of the employees on thejob regarding compliance with the union contract andproject agreement, including safety and other workingconditions. During his employment and as union ste-ward, Morgan made various complaints and requests,usually either to Foreman Fisher or Project ManagerMorrall, who was also in charge of safety. These com-plaints included the use of worn safety strap, insufficientnumbers of goggles, men riding on equipment, the lackof a coffee break, and the reporting to work of employ-ees "by the foreman's watch."' I All of Morgan's com-plaints were favorably acted upon by the Company, andin the case of the coffee break, without obligation.3. The conflicts between Morgan and ForemanFisher 1 2Fisher and Morgan did not get along with each otherfrom the beginning. Early on, Morgan and Fisher, whowas upset at the time, came to Project Manager Morrall,Fisher stating that one or the other would have to leave.In early November and in front of other employees,Fisher threatened to "stick [Morgan's] head in the mud,"and Morgan subsequently filed internal union chargesagainst Fisher over the incident.'3 The late Octoberletter to the Union, complaining about Morgan, allegedthat Morgan had "not been working satisfactorily withother members of the crew." The letter further advisedthat if Morgan's "attitude and performance on the jobdoes not change, he will be fired."14This letter prompt-ed a conference telephone call on or about November 3and which included Morgan, Fisher, Union BusinessAgent Lemmons, Project Manager Morrall, and General'° Morgan's termination notice recites that he was discharged for ex-cessive absenteeism, and the Respondent, in its brief, argues that "Plainand simple, Morgan was discharged because he was going to take an-other 2 weeks off."" Morgan's final complaint was on Friday, December 16, and in-volved a work jurisdictional dispute. This will be discussed later in thisDecision.12 For unknown reasons, Fisher did not testify in this case. He failedto respond to the General Counsel's original summons because of lateservice, but he was available and present upon resumption of the case inJanuary 1979.13 Fisher was also a union member. The Union disputes board. longafter Morgan's discharge, ultimately reprimanded both Fisher andMorgan over the incident."4 There is no credible evidence in the case that Morgan failed to per-form his regular work duties with other crew members in other than anacceptable manner.Superintendent Lunsman.'5 During this conference callthe conflicts between Fisher and Morgan were discussed,including Fisher's threat (which he admitted). The endresult was that Fisher and Morgan had made their"peace" and Morgan would remain. The animosity be-tween the two continued however, and during thesecond week of December Fisher proclaimed in front ofemployees Hefley and Pierce that he wanted to get ridof Morgan because he was a troublemaker.4. The events of December 16 and 19On Friday, December 16, a jurisdictional dispute oc-curred between the charging union (sprinkler fitters) andanother union (operating engineers). This dispute wasbrought to bear by Morgan who had observed an operat-ing engineer operating a forklift to help a sprinkler fitterset a large valve. The setting of these valves was workacknowledged to be performed solely by sprinkler fitters.Morgan pointed this out to both employees (the operat-ing engineer and employee Pierce) and they both agreed,the engineer withdrawing from the operation. WhenFisher saw what Morgan had done, he became upset andmad and told Morgan he was stirring up trouble again.Fisher then went to the office in front of employeeHefley, day-shift Foreman Lemons, Project ManagerMorrall, and Job Superintendent Boyance, Fisher againproclaimed that Morgan was a troublemaker and that heplanned to get rid of him one way or another. Boyancethen told Fisher just to go and discharge Morgan, relat-ing that General Superintendent Lunsman had said itwould be alright. Fisher refused at this time stating thathis union card was in jeopardy.'6Later that day, Fisherrelated to Foreman Lemons that Morgan was going tobe discharged and that he was glad to get rid of him.On Monday, December 19, Job SuperintendentBoyance and Fisher again discussed Morgan, Boyanceindicating that they found a way of getting rid ofMorgan by discharging him for absenteeism.'7At theend of the day Morgan was discharged.C. Concluding AnalysisI am convinced by the record and evidence in thiscase that Morgan's absence record was not excessive andthat absenteeism was a pretext for Morgan's discharge.'8The true cause for Morgan's discharge I find lies in theinability of Fisher and Morgan to work together with aminimum of friction and disruption. They disliked eachother intensely and both played a part, whether properlyII Morgan places the Fisher-threat incident earlier the same day of thecall. The incident definitely occurred prior to the conference call andmay also have been to some extent a contributing factor prompting theconference call.ln Morgan's internal union charge against Fisher was pending at thistime." The record is unclear as to whether their conversation took placebefore or after Morgan had indicated that he was going to take 2 weeks'lease18 The Respondent's position that Morgan's declaration on Monday,December 19, that he was taking 2 weeks off contributed to or causedthe discharge is. I think, unsound Not only does it place the cart beforethe horse, il my opinion Morgan's demise became a certainty the previ-ous weekGRUNAU COMPANY. INC. 641 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDor otherwise, in contributing to what became an intoler-able situation. Morgan was an outsider and was onunfirm ground from the beginning. After his immediatereinstatement in August, he gained a quick assertiveness,feeling some isolation to any serious repercussions fromperforming his job as steward by taking constant, full,and complete advantage of his position falling just shortof unreasonableness. Fisher, on the other hand, hadsomewhat of a temper, and Morgan's presence and meth-odology as steward constantly agitated him. The incom-patability of Morgan and Fisher and resulting disruption,standing alone, would legally justify the discharge of oneor the other. However, the interjection of Morgan's firmand zealous performance as steward I find was the majorcontributing factor to this mutual antagonism. Fisher's"head in the mud" threat, and Morgan's union complaintover the incident were byproducts of the situation.Under the situation and circumstances, I find that al-though Morgan pushed at the upper limits of his dutiesand responsibilities as steward, he remained in bounds.Thus in this case Morgan had the technically legal ad-vantage and Fisher, as foreman and a supervisor, had theprideless and distasteful responsibility of biting the bullet,which he could not do. There is little room for sympa-thy towards either. Both had jobs and duties to perform.Fisher often viewed Morgan's somewhat frequent com-plaints as petty or nitpicking and an impediment tomoving the job along. With this expressed attitude,Morgan became more determined in the pursuit of com-plaints with increasing ardor. The two became on a colli-sion course. Because the situation became virtually unsol-vable without some action, one does have some sympa-thy in the dilemma of the Respondent's upper manage-ment in the situation. However, Morgan's actions as ste-ward did promote legitimate union objectives. His dutiesas steward, although performed in a pertinacious manner,were nonetheless performed in furtherance of those ob-jectives, directly resulting in his discharge. Morgan's ac-tions as steward, I thus find, were the motivating factorsin his discharge, and accordingly I find and concludethat Morgan's discharge violated Section 8(a)(3) and (1)of the Act as alleged in the complaint. 19Upon the foregoing findings of fact and initial conclu-sions and upon the entire record, I hereby make the fol-lowing:CONCLUSIONS OF LAW1. The Respondent Employer is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.19 Perhaps cooler heads should have prevailed. The best solution toanger may well have been further delay and negotiation in this case, plac-ing the dilemma once again on the table. Or perhaps the Company shouldhave more strongly encouraged Fisher to restrain from demonstrably ex-pressing his feelings and opinions about Fisher and his actions. Likewise.perhaps Morgan should have used more diplomacy. I do not profess toknow what the proper actions and solution should have been in the situa-tion. I am thankfully relieved from the responsibility of determining thesame. My determinations herein are confined only to the motivating fac-tors in and for the discharge, and the legality of this motivation in lightof protected union and employee activity under the Act3. On December 19, 1977, the Respondent violatedSection 8(a)(3) and (1) of the Act by discharging em-ployee Jimmy C. Morgan because of his protected con-certed activities in performing his duties as a union ste-ward.4. The unlawful action and conduct concluded in para-graph 3, above, and found herein, affected commercewithin the meaning of Section 2(6) and (7) of the Act.5. Other than the misconduct concluded in paragraph3, above, the Respondent Employer has not otherwiseviolated the Act.THE REMEDYHaving found that the Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(3) and (1) of the Act, I shall recommend that it beordered to cease and desist therefrom,20and that it takecertain affirmative action, as set forth below, designed toeffectuate the policies of the Act. I shall further recom-mend that the Respondent post an appropriate notice.21Having found that the Respondent violated Section8(a)(3) and (1) of the Act by unlawfully discharging em-ployee Jimmy C. Morgan, I shall recommend that Re-spondent offer him immediate and full reinstatement tohis former position or, if such position no longer exists,to a substantially equivalent position, without prejudiceto his seniority or other rights and privileges previouslyenjoyed.I shall further recommend that the Respondent makeMorgan whole for any loss of earnings he may have suf-fered as a result of the discrimination against him by pay-ment of a sum of money equal to that which he normallywould have earned from the date of discharge to thedate of its offer of reinstatement, less net earnings, withinterest thereon to be computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).22It will also be recommended that the Respondent pre-serve and, upon request, make available to the Boardupon request, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary to determine the amount ofbackpay under the terms of this recommended Order.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:20 I shall also recommend that the additional "cease-and-desist" provi-sions of the Order be of the narrow variety, which I feel to be more ap-propriate in this case. See Hickmorrt Foods, Inc.., 242 NLRB 1357 (1979).21 It is likely that the General Motors plant has been completed.Should this he the case, I will recommend in the alternative that the Re-spondent he required to mail notices to employee Jimmy C. Morgan andall other employees on the Respondent's payroll at the General Motorsjobsite in Oklahoma City. Oklahoma, as of December 19, 1977.22 See, generally. iso Plumbing & Heating Co., 138 NLRB 716 (1962) GRUNAU COMPANY, INC.643ORDER23The Respondent, Grunau Company, Inc., OklahomaCity, Oklahoma its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging employees who are union stewards forengaging in concerted activity for the mutual aid or pro-tection of employees by making safety complaints or oth-erwise making complaint or requests to insure compli-ance with existing union contracts.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Jimmy C. Morgan immediate and full rein-statement to his former job or, if such job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges previ-ously enjoyed, and make him whole for any loss of payhe may have suffered as a result of his unlawful dis-charge, in the manner set forth in the section of this De-cision entitled "The Remedy."23 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueherein.(c) Post at the General Motors jobsite in OklahomaCity, Oklahoma, copies of the attached notice marked"Appendix."24Copies of said notice, on forms to be pro-vided by the Regional Director for Region 16, afterbeing duly signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.25(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board "shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National abor Relations Board."2, In the event that the General Motors plant in Oklahoma City. Okla-homa, is completed, or the Respondent's work thereon is completed,copies of said notice shall, in the alternative, be mailed by the Respond-ent to employee Jimmy C Morgan and all other employees who were onthe Respondent's payroll at the said General Motors jobsite as of Decem-ber 19, 1977GRUNAU COMPANY, INC. 643